

116 S4064 IS: Law Enforcement De-Escalation Training Act of 2020
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4064IN THE SENATE OF THE UNITED STATESJune 24, 2020Mr. Cornyn (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for training on alternatives to use of force, de-escalation, and behavioral health crises.1.Short titleThis Act may be cited as the Law Enforcement De-Escalation Training Act of 2020.2.Training on alternatives to use of force, de-escalation, and behavioral health crises(a)DefinitionsSection 901(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)) is amended—(1)in paragraph (27), by striking and at the end; (2)in paragraph (28), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(29)the term de-escalation means taking action or communicating verbally or non-verbally during a potential force encounter in an attempt to stabilize the situation and reduce the immediacy of the threat so that more time, options, and resources can be called upon to resolve the situation without the use of force or with a reduction in the force necessary; and(30)the term behavioral health crisis means a situation in which the behavior of a person puts the person at risk of hurting himself or herself or others or prevents the person from being able to care for himself or herself or function effectively in the community, including a situation in which a person is under the influence of a drug or alcohol, is suicidal, or experiences symptoms of a mental illness..(b)COPS programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Training in alternatives to use of force, de-Escalation techniques, and behavioral health crises(1)Training curriculaThe Attorney General, in consultation with relevant law enforcement agencies of States and units of local government, labor organizations, professional law enforcement organizations, and mental health organizations, shall develop training curricula in—(A)alternatives to use of force and de-escalation tactics; and(B)safely responding to a person experiencing a behavioral health crisis, including techniques and strategies that are designed to protect the safety of the person experiencing the behavioral health crisis, law enforcement officers, and the public.(2)Certified programsThe Attorney General shall establish a process to certify public and private entities that offer courses in alternatives to use of force, de-escalation tactics, and techniques and strategies for responding to a behavioral health crisis using the training curricula established under paragraph (1) or equivalents to the training curricula established under paragraph (1).(3)Transitional regional training programs for State and local agency personnelUntil the end of fiscal year 2023, the Attorney General shall, and thereafter may, provide regional training to equip and certify personnel from law enforcement agencies of States and units of local government in a State to conduct training using the training curricula established under paragraph (1).(4)ListThe Attorney General shall publish a list of law enforcement agencies of States and units of local government that employ officers who have successfully completed a course described under paragraph (2) or (3), which shall include— (A)the total number of law enforcement officers employed by the agency; (B)the number of officers who have completed the course; and(C)whether personnel from the law enforcement agency are certified to conduct training. (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2021 through 2025..(c)Byrne JAG programSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended—(1)by redesignating section 508 as section 509; and(2)by inserting after section 507 the following: 508.Law enforcement training programs(a)DefinitionsIn this section—(1)the term approved course in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis means a course using the training curricula established under section 1701(n)(1) or equivalents to such training curricula—(A)provided by the Attorney General under section 1701(n)(3); or(B)provided by a certified entity; and (2)the term certified entity means a public or private entity that has been certified by the Attorney General under section 1701(n)(2).(b)AuthorityThe Attorney General shall, from amounts made available to fund law enforcement training programs pursuant to subsection (e), make grants to States for use by the State or a unit of government located in the State to—(1)pay for costs associated with conducting the training and for attendance by law enforcement personnel at an approved course in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis; and(2)procure training in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis from a certified entity.(c)Allocation of funds(1)In generalOf the total amount appropriated to carry out this section for a fiscal year, the Attorney General shall allocate funds to each State in proportion to the total number of law enforcement officers in the State as compared to the total number of law enforcement officers in the United States.(2)Training for State law enforcement officersEach State may retain from the total amount of funds provided to the State for the purposes described in this section an amount that is not more than the amount that bears the same ratio to the total amount of funds as the ratio of—(A)the total number of law enforcement officers employed by the State; to(B)the total number of law enforcement officers employed by the State and units of local government within the State. (3)Training for local law enforcement officersA State shall make available to units of local government in the State for the purposes described in this section the amounts remaining after a State retains funds under paragraph (2). At the request of a unit of local government, the State may use an amount of the funds allocated to the unit of local government under this paragraph to facilitate training in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis to law enforcement officers employed by the unit of local government. (d)Reporting(1)Units of local governmentAny unit of local government that receives funds from a State under subsection (c)(3) shall submit to the State a report indicating— (A)the number of law enforcement officers that have completed training described in this section; (B)the total number of law enforcement officers employed by the unit of local government; and (C)any barriers to providing the training.(2)StatesAny State that receives funds under subsection (c)(2) shall, after receiving the reports described in paragraph (1), submit to the Attorney General— (A)such reports; and (B)a report by the State indicating— (i)the number of law enforcement officers employed by the State that have completed training described in this section; (ii)the total number of law enforcement officers employed by the State; and (iii)any barriers to providing the training. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025..